DETAILED ACTION                                
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending in application
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-17 provide for “the use of any compound ….. ……………” but, since the claims do not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
Claim 18 is drawn to a drug for inhibiting skin superficial fungi, wherein a raw material of the drug for inhibiting skin superficial fungi comprises timosaponin enzymatically transformed product or timosaponin Alll. However, the claim is indefinite since it is unclear or unknown whether or not the “drug for inhibiting skin superficial fungi” or the “raw material of the drug for inhibiting skin superficial fungi” is being claimed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966). 

Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim 18 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:  The claim is drawn to a drug for inhibiting skin superficial fungi, wherein a raw material of the drug for inhibiting skin superficial fungi comprises timosaponin enzymatically transformed product or timosaponin Alll. That is, the claimed compound (drug) timosaponin Alll (a steroidal saponin) or the composition (raw material) that comprises the compound (drug) timosaponin Alll are natural products found in rhizoma anemarrhenae (scientific name: Anemarrhena asphodeloides Bge.) (see page 3, last paragraph of Applicant’s specification) which is a Liliaceae plant (see page 2, 1st paragraph of Applicant’s paragraph). Thus, this natural product is a judicial exception(s) that is recited or involved in the claim, and the features (e.g., raw material), in addition to the judicial exception(s)) in the claim do not result in the claim as a whole reciting something significantly different than the judicial exception itself.  In summary, and as set forth above, there is no significant difference between the claimed product and the naturally occurring product comprising the same compounds of the same structure, and consequently the claims do not qualify as patent eligible subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (Natural Product Research, 2016, 1-4).
Claim 18 is drawn to a drug for inhibiting skin superficial fungi, wherein a raw material of the drug for inhibiting skin superficial fungi comprises timosaponin enzymatically transformed product or timosaponin Alll.
Lu et al. disclose Applicant’s drug (timosaponin Alll) (see abstract; see also page 4, section 3. conclusion).  Also, Lu et al. disclose Applicant’s a raw material of the drug that comprises timosaponin enzymatically transformed product (timosaponin Alll) that is produced from rhizome anemarrhenae (RA) using the enzyme β-D-glycosidase (see abstract; see also page 4, section 3. conclusion).  It should be noted that the Examiner considers the composition that undergoes enzymolysis (see abstract including figure of abstract) a raw material since it comprises the timosaponin enzymatically transformed product (timosaponin Alll).  It should be noted Lu et al.’s compound or composition is the same as Applicant’s and should inherently have the same property or effect of inhibiting skin superficial fungi. Also, it should be noted that it is well settled that “intended use” of a composition or product, e.g., a drug for inhibiting skin superficial fungi, does not further limit claims drawn to a composition or product. See, e.g., Ex parte Marsham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623